 

SUNNYSIDE FEDERAL SAVINGS AND LOAN ASSOCIATION OF IRVINGTON

 

SUNNYSIDE BANCORP, INC.

 



 



 

AMENDMENT NUMBER ONE

TO THE EMPLOYMENT AGREEMENT WITH EDWARD LIPKUS

 



 



 

This Amendment Number One (the “Amendment”) to the Employment Agreement (the
“Agreement”) entered into between Sunnyside Federal Savings and Loan Association
of Irvington (the “Association”) and Edward Lipkus (the “Executive”) is made by
the Association and the Executive, effective as of March 20, 2018 (the
“Effective Date”).

 

WHEREAS, the Agreement was entered effective as of July 28, 2015; and

 

WHEREAS, Sunnyside Bancorp, Inc. (the “Company”) is a signatory to the Agreement
for the purpose of guaranteeing the Association’s performance under the
Agreement; and

 

WHEREAS, upon the recommendation of the Compensation Committees of the
Association and the Company, the Association and the Executive desire to amend
the Agreement to provide for the automatic renewal of the term of the Agreement
upon a Change in Control; and

 

WHEREAS, pursuant to Section 14(a) of the Agreement, the Agreement may be
amended by an instrument in writing signed by the parties.

 

NOW, THEREFORE, this Amendment is hereby adopted as follows:

 

  1. Section 2of the Agreement is hereby amended to add a new Section 2(e) to
read in its entirety as follows:

 

“(e) Automatic Renewal of Term upon Change in Control. Notwithstanding the
foregoing, upon the legal closing date of a Change in Control, as such term is
defined in this Agreement, the term of this Agreement shall be automatically
extended, without any further action, so that it shall terminate twelve months
following the legal closing date on which the Change in Control occurs.”

 

  2. Section 5(c) of the Agreement is hereby amended to add the following
sentence immediately after the end of Section 5(c) of the Agreement:

 

“(c) In addition, upon the occurrence of a Change in Control, Executive shall be
fully vested in all restricted stock awards granted to Executive under the
Company’s 2014 Equity Incentive Plan or other benefit plans.”

 

 

 

 

IN WITNESS WHEREOF, a duly authorized officer of the Association and the Company
has executed this Amendment as of the Effective Date.

 

 

SUNNYSIDE FEDERAL SAVINGS AND

LOAN ASSOCIATION OF IRVINGTON

        By: /s/ William Boeckelman                    Name: William Boeckelman  
Title: Director         SUNNYSIDE BANCORP, INC.         By: /s/ William
Boeckelman   Name: William Boeckelman   Title: Director

 



  EXECUTIVE       /s/ Edward Lipkus   Edward Lipkus   Vice President and Chief
Financial Officer

 

 2 

 

 



 